Case: 19-60888     Document: 00515823922          Page: 1     Date Filed: 04/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 15, 2021
                                  No. 19-60888
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk


   Maria Vandelice De Bastos,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A097 536 828


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Maria Vandelice de Bastos, a native and citizen of Brazil, petitions this
   court for review of the decision of the Board of Immigration Appeals (BIA)
   dismissing her appeal of the Immigration Judge’s (IJ) denial of her
   application for asylum and withholding of removal. De Bastos alleges that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60888      Document: 00515823922          Page: 2    Date Filed: 04/15/2021




                                    No. 19-60888


   she has faced persecution and will face future persecution from a police
   officer because of her membership in the particular social group of
   grandmothers caring for special needs children and her imputed political
   opinion of being a whistleblower against school corruption.
          We review the final decision of the BIA and also consider the IJ’s
   decision where it influenced the determination of the BIA. Zhu v. Gonzales,
   493 F.3d 588, 593 (5th Cir. 2007). We also review the factual findings of an
   immigration court for substantial evidence, while legal questions are
   reviewed de novo. Id. at 594.
          Substantial record evidence supports the BIA’s finding that de Bastos
   did not establish the requisite nexus between any past or future persecution
   and her alleged membership in a particular social group to sustain her claim
   for asylum. De Bastos testified that the police officer persecuted her not
   because she was a grandmother of a special needs child but because de
   Bastos’s complaints about her grandson’s school resulted in the police
   officer’s sister losing her job. “[A] personal vendetta or desire for revenge is
   not persecution on account of a protected ground.” Martinez-Manzanares v.
   Barr, 925 F.3d 222, 227 (5th Cir. 2019) (internal quotation marks and citation
   omitted). The record evidence therefore does not compel a conclusion that
   de Bastos was persecuted for being a member of the particular social group
   of individuals who are grandparents to children with special needs. See
   Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013).
          In addition, at best, de Bastos offers only conclusional assertions “of
   a generalized ‘political’ motive” for the harm she endured. I.N.S. v. Elias-
   Zacarias, 502 U.S. 478, 482 (1992). The record and pleadings as a whole
   instead reflect that the alleged persecutor’s motive was based upon personal
   animus, and de Bastos points to no evidence that would compel the
   conclusion that the police officer might persecute her “to any extent on




                                          2
Case: 19-60888      Document: 00515823922          Page: 3    Date Filed: 04/15/2021




                                    No. 19-60888


   account of or motivated by [her] political opinion,” imputed or otherwise.
   Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002).
          De Bastos also contends that the BIA did not consider fully the
   country conditions report she submitted to the agency. However, that
   argument is an insufficient ground for reversal. See Mikhael v. I.N.S., 115
   F.3d 299, 304 (5th Cir. 1997). Moreover, the BIA is not required to “address
   evidentiary minutiae or write any lengthy exegesis, [but] its decision must
   reflect meaningful consideration of the relevant substantial evidence
   supporting the alien’s claims.” Abdel-Masieh v. I.N.S., 73 F.3d 579, 585 (5th
   Cir. 1996) (internal citation omitted).
          In light of the foregoing, substantial evidence supports the denial of de
   Bastos’s application for asylum. See Zhu, 493 F.3d at 593. Because de Bastos
   did not establish eligibility for asylum, she necessarily has not established
   eligibility for withholding of removal. See Majd v. Gonzales, 446 F.3d 590,
   595 (5th Cir. 2006).
          The petition for review is DENIED.




                                             3